


117 HR 2168 IH: Expanded Telehealth Access Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2168
IN THE HOUSE OF REPRESENTATIVES

March 23, 2021
Ms. Sherrill (for herself, Mr. McKinley, Mr. Morelle, Mr. Fitzpatrick, Mr. Sires, Ms. Tenney, Mrs. Beatty, Mr. Rodney Davis of Illinois, Mr. Rush, Mr. Young, Ms. Barragán, Mr. Tonko, Ms. Blunt Rochester, Mr. Bishop of Georgia, Mr. Carson, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to expand the scope of practitioners eligible for payment for telehealth services under the Medicare program, and for other purposes.


1.Short titleThis Act may be cited as the Expanded Telehealth Access Act.  2.Expanding the scope of practitioners eligible for payment for telehealth services under medicare (a)Telehealth provider paritySection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—
(1)in paragraph (1)— (A)by striking described in section 1842(b)(18)(C) and inserting as described in paragraph (4)(E)); and
(B)by striking individual physician or practitioner and inserting individual physician or practitioner described in paragraph (4)(E); (2)in paragraph (2)—
(A)by striking practitioner each place it appears and inserting practitioner as described in paragraph (4)(E) each such place; (B)by inserting before located at a distant site the following (or, in the case of an occupational therapy assistant described in paragraph (4)(E)(ii)(II) or a physical therapist assistant described in paragraph (4)(E)(ii)(III), shall pay with respect to such assistant); and
(C)by inserting (or, in the case of an occupational therapy assistant described in paragraph (4)(E)(ii)(II) or a physical therapist assistant described in paragraph (4)(E)(ii)(III), the amount that would have been paid under this title with respect to such assistant) after would have been paid under this title; (3)in paragraph (3)—
(A)in subparagraph (A), by striking or practitioner and inserting or practitioner described in paragraph (4)(E); and (B)in subparagraph (B), by inserting described in subparagraph (C) of such section after practitioners; and
(4)in paragraph (4)— (A)in each of subparagraphs (A) and (C), by inserting described in paragraph (4)(E) after practitioner; and
(B)by amending subparagraph (E) to read as follows:  (E)Practitioner describedThe term practitioner means any of the following:
(i)A practitioner described in section 1842(b)(18)(C). (ii)With respect to services furnished on or after the date of enactment of the Expanded Telehealth Access Act, a licensed—
(I)qualified audiologist (as defined in section 1861(ll)(4)(B); (II)occupational therapist and occupational therapy assistant under the supervision of an occupational therapist;
(III)physical therapist and physical therapist assistant under the supervision of a physical therapist; (IV)qualified speech-language pathologist (as defined in section 1861(ll)(4)(A));
(V)facility described in paragraph (8) or (9) of section 1833(a) that furnishes telehealth therapy services; and (VI)any additional health care provider, as specified by the Secretary, who participates under this title and furnishes a service that is included as a telehealth service under this subsection..

